Case 2:03-cv-71269-GCS-PJK ECF No. 117 filed 04/17/20    PageID.482   Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

EDDIE L. DILLARD,

            Petitioner,              Civil Action No. 03-71269-DT
v.                                   HON. GEORGE CARAM STEEH
                                     UNITED STATES DISTRICT JUDGE
SHERRY BURT,

         Respondent.
_______________________/

  ORDER STRIKING PETITIONER’S MOTION TO TRANSFER CASE TO
 THE UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT
  (DOC. 115) AND THE REQUEST TO REOPEN THE CASE (DOC. 116)
      The Court denied petitioner Eddie Dillard’s application for writ of

habeas corpus, brought pursuant to 28 U.S.C. § 2254, on June 2, 2004,

finding that his claims were without merit. The Court also denied a

certificate of appealability. The Court of Appeals for the Sixth Circuit

dismissed petitioner’s appeal. Dillard thereafter filed a series of motions for

relief from judgment which were denied as frivolous and untimely. In

September 2015, the Court enjoined Dillard from “filing any motion or

request for relief from judgment in this case based on the same arguments

that have been rejected.” (Doc. 90). On October 24, 2019, this Court

denied and struck petitioner’s motion for rehearing and again prohibited

him from filing any further motion for rehearing or reconsideration in this


                                      -1-
Case 2:03-cv-71269-GCS-PJK ECF No. 117 filed 04/17/20                 PageID.483   Page 2 of 2




case, denied petitioner a certificate of appealability or leave to appeal in

forma pauperis.

      This matter is presently before the Court on Dillard’s motion to

transfer the case to the Sixth Circuit and his request to reopen the case.

(Docs. 115 and 116).

      Petitioner’s motion and request to reopen again raise the same

arguments that he raised in his initial habeas petition, his appeal, and in his

subsequent motions for relief from judgment. These arguments were

previously rejected. Petitioner’s motion and request violate the Court’s

September 2015 and October 2019 orders and shall be STRICKEN.

      IT IS SO ORDERED.
Dated: April 17, 2020                      s/George Caram Steeh
                                           GEORGE CARAM STEEH
                                           UNITED STATES DISTRICT JUDGE

                                  CERTIFICATE OF SERVICE

                  Copies of this Order were served upon attorneys of record on
                  April 17, 2020, by electronic and/or ordinary mail and also on
                   Eddie Dillard #254178, Cooper Street Correctional Facility,
                             3100 Cooper Street, Jackson, MI 49201.

                                        s/Brianna Sauve
                                          Deputy Clerk




                                             -2-
